DETAILED ACTION
Claims 5-12 were rejected in the Office Action mailed on 06/10/2021. 
Applicant’s response filed 10/05/2021 is acknowledged.  In the response applicant amended claim 5.
Claims 5-12 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over in Fuji et al. (JP 2009-068026 A) [IDS dated 01/28/2020], herein Fuji, in view of Takebe et al. (US 2018/0245185), herein Takebe, and Otsuka et al. (US 2018/0195154 A1), herein Otsuka.
Applicant’s English machine translation of (JP 2009-068026 A) submitted with the IDS dated 01/28/2020 is used for the citation herein.

In regards to claim 5, Fuji teaches a titanium alloy for sheets for exhaust systems [Title, 0001, 0017].  The alloy consists of a composition in mass%:  0.7 % Cu, 0.5 % Si and 0.08 % O and the balance Ti [0030, Table 1 example 1].   Example 1 lists no other elements besides Cu, Si, O and Ti and thus is deemed to meet the limitation 
Fuji does not teach the average crystal grain size of the alpha phase.
Takebe teaches a titanium alloy sheet which has a chemical composition containing, in mass %, Cu: 0.1 to 1.0%, Ni: 0.01 to 0.20%, Fe: 0.01 to 0.10%, O: 0.01 to 0.10%, Cr: 0 to 0.20%, the balance: Ti and unavoidable impurities [Abstract, 0028-0034].  The amount of intermetallic compounds present is 2 volume percent or less [Abstract, 0037].
Takebe expressly teaches that in order for the sheet to have an excellent strength to ductility balance the grain size of the alpha phase is preferably 20 µm or larger or 35 microns or larger [0049, 0073].  This overlaps the claimed range.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the average grain size of alpha phase of  Fuji be in the range of 20 µm or larger as taught by Takebe.  One would have been motivated to do so by the excellent strength to ductility balance afforded by the resultant sheet.  Thus modified Fuji has an average grain size of the alpha phase of 20 µm or larger.
Fuji teaches the O is present at 0.08 % [Table 1 example 1].  Thus 35 µm is grain size is within the taught range and 35 ≥0.0864 X exp (0.08*45.588) or 35 µm ≥ 30.9.  Thus Formula (2) limitation is met as the range of average grain size leads to an overlap of Formula (2).
 Modified Fuji does not teach the area fractions of the alpha, beta and intermetallic compounds.

	Otsuka expressly teaches the beta phase and intermetallic compounds are kept to 1.0% or less of volume fraction [Abstract, 0021, 0053].  Otsuka teaches the volume fraction is found by calculating the area fraction of the phase [0071].  As no other phases are mentioned, the amount of alpha phase present is 100-1= 99% or more. These ranges are within the claimed ranges for the alpha, beta and intermetallic compounds.  
Otsuka expressly teaches the beta phase and intermetallic compounds are kept to 1.0% or less of volume fraction in order to have an Erichsen value that is not greatly decreased [0053].  The Erichsen value is used to evaluate the formability of the sheet [0069].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have kept the beta phase and intermetallic compounds are to 1.0% or less of volume fraction with the alpha phase being 99 %or more in the titanium sheet of modified Fuji as taught by Otsuka.  One would have been motivated to do so as by limiting the beta and intermetallic phase to 1% or less the formability is better as shown by a higher Erichsen value. Thus Fuji modified by Takebe and Otsuka has an alpha phase present at 99% or more of the volume fraction and the beta and intermetallic phases are 1.0% or less of volume fraction.

In regards to claim 6, Fuji modified by Takebe and Otsuka teaches the only phases present are the alpha, beta and intermetallic thus the total area fraction is 100%.  
Alternatively, Fuji modified by Takebe and Otsuka teaches a substantially similar titanium alloy composition to that of the claimed composition.  The secondary beta and intermetallic compounds are limited in volume fraction.  As the titanium alloy composition is substantially similar to that of the claimed composition and the phases are substantially similar it is expected that all the phases present in the claimed composition are present in the titanium alloy of Fuji modified by Takebe and Otsuka.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  

In regards to claim 7, Otsuka further teaches that the intermetallic compounds present are Ti-Cu and Ti-Si compounds [Abstract, 0021].

In regards to claim 8, Fuji modified by Takebe and Otsuka teaches the limitation of claim 6 as set forth above.  Otsuka further teaches that the intermetallic compounds present are Ti-Cu and Ti-Si compounds [Abstract, 0021].


In regards to claim 9-12, Fuji modified by Takebe and Otsuka teaches the limitation of claims 5-8 as set forth above.  Fuji further teaches that a sheet can be 1 mm and has a 0.2% proof stress of 300 MPa or less and an elongation of 28% or more [0020, 0030-0033].  These ranges overlap the claimed ranges.  While not expressly teaching the that the testing specimen is in a state of a flat tensile specimen whose parallel region has a width of 6.25 mm, in which an original gauge length is 25 mm and whose thickness is not changed from the sheet thickness, the sheet of Fuji modified by Takebe and Otsuka is expected to meet the limitations.   This is based on the general teachings for the proof strength and the elongation as well as the titanium alloy composition being substantially similar to that of the claimed composition with the phases being substantially similar as well.   Thus, it is expected that the physical properties, including the proof stress and elongation at fracture, of the claimed sheet and that of the titanium alloy sheet of Fuji modified by Takebe and Otsuka are substantially similar.  See in In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Response to Affidavit
The affidavit under 37 CFR 1.132 filed 10/05/2021 is insufficient to overcome the rejection of claim 5 based upon combination of references as set forth in the last Office action because:  the arguments set forth in the affidavit are not persuasive.
It is noted in the formulation of the rejection the primary reference Fuji et al. (JP 2009-068026 A) herein Fuji teaches the alloy with the composition that meets the composition limitations.  The secondary references Takebe et al. (US 2018/0245185), herein Takebe, and Otsuka et al. (US 2018/0195154 A1), herein Otsuka, are used to 
In the affidavit applicant primarily argues that Takebe and Otsuka have different compositions from the claimed composition and thus one of ordinary skill in the art would not look to these references in combination with Fuji to arrive at the claimed invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must me expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Takebe, applicant argues that Ni is required to get the microstructure including the average alpha grain size of 15 microns or larger and preferably 20 microns or larger [0073].  Further, the use of the Ni would fall outside the claimed composition as the claim 5 is now framed under “consisting of.”
First, it is noted that comparative example 10 which does not include Ni in the alloy and has the desired grain size of 25 microns [Takebe Table 4].  Thus applicant’s argument is not persuasive.  Further, the claim language allows for impurities up to 0.1%.  The Ni in Takebe is given as 0.01 to 0.2% [Abstract].  Thus Ni up to 0.1% would still be allowed according to the claim language but again comparative example 10 shows that Ni is not required to reach the desired grain size.  

Regarding Otsuka, applicant argues Sn is required in the alloy and thus does not meet the claim limitation due to the “consisting of” claim language.  One of ordinary skill would not look to modify the area fraction of alpha, beta and intermetallic compounds of Fuji as Fuji is a different composition.
See the test for obvious argument above.  Otsuka teaches that the Sn is added to the alloy to reach a desired proof stress [0047].  Further, Sn and Cu form solid solutions in the α-phases [0048].  Thus the presence of Sn does not affect the overall teaching of the amount of the β-phases and Ti—Cu and Ti—Si intermetallic compounds.  Otsuka teaches the total of the volume rates of the β-phases and Ti—Cu and Ti—Si intermetallic compounds of 1.0% or less. Thus both Otsuka and Takebe teach the limiting of the amount of the β-phases and the intermetallic compounds to values within the claimed ranges.  The fact that two alloys of different compositions still require the limiting of these phases would be more than enough reason to one of ordinary skill in the art to limit their presence as taught either by Takebe or by Otsuka.  Thus applicant’s arguments are not persuasive.
Applicant further argues the method of Fuji will not lead to the desired microstructures.  Further, Takebe and Otsuka do not teach the two-step annealing process of the invention and thus do not arrive at the desired microstructure.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, it is noted that the claim is drawn to a product and not a method.  Additionally, as set forth above, Takebe’s comparative example 10 which does not include Ni in the alloy and has the desired grain size of 25 microns [Table 4].  Takebe further teaches the example has an intermetallic vol% of 1.9 [Table 4].  Takebe further teaches the beta phase may not be present or may be present at 1 to 2% [075-077, 086].  Thus Takebe teaches the microstructure without the method argued by applicant.   Thus the arguments are not persuasive. 

Response to Arguments
The 112b rejections are withdrawn based upon the claim amendments.
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.  The arguments set forth are a copy of those in the affidavit and thus are responded to above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH COLLISTER/Examiner, Art Unit 1784